PER CURIAM.
Alexander Guerrero seeks habeas corpus relief from his detention and bond set at $10,000.00 pending his trial on a charge of making a false insurance claim and grand theft. We grant the petition because the trial court was without authority to increase Guerrero’s bond on its own.
The trial court set a bond of $8,500.00 after which the State sought an enhanced penalty. Based upon the State’s notice to seek the enhanced penalty, the trial court sua sponte, citing to Calixtro v. McCray, 858 So.2d 1079 (Fla. 3d DCA 2003), increased Guerrero’s bond from $3,500.00 to $10,000.00. Guerrero objected to the trial court’s action and requested three hours to prepare a response against the increased bond. The trial court denied Guerrero’s request, granted his motion to conduct a bond hearing, and then increased the bond to $10,000.00.
As the State properly confesses, Calix-tro permits the modification of a bond following a change in a defendant’s penalty, such as when a notice of enhancement is filed after bond has already been set, but there is no authority to support the trial court’s sua sponte action increasing Guerrero’s bond. We therefore grant the petition for writ of habeas corpus.
This opinion shall take effect immediately notwithstanding of the filing of any motion for rehearing.
Petition granted.